Citation Nr: 0819855	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  

By its decision of February 5, 2007, the Board of Veterans' 
Appeals (Board) denied the veteran's claim to reopen for 
service connection for a low back disorder on the basis that 
new and material evidence had not been submitted.  An appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) followed, and the parties to that appeal thereafter 
moved the Court to vacate the Board's decision and remand the 
matter to the Board for further elucidation of its reasons 
and bases for its determination that new and material 
evidence had not been submitted to permit reopening of the 
previously denied claim for service connection for a low back 
disorder.  By its order, dated in April 2008, the Court 
granted the parties' motion and the case has since been 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Upon return of the case to the Board, the veteran was 
informed in writing in May 2008 that the Veterans Law Judge 
that had presided over an April 2005 hearing before the Board 
was no longer employed by the Board and he was advised of his 
right to seek another hearing before a Veterans Law Judge who 
would decide his appeal.  In response, the veteran requested 
that he be afforded a videoconference hearing before the 
Board.  Remand is thus necessary to effectuate the veteran's 
request.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the veteran for a 
videoconference hearing in conjunction 
with his pending appeal involving his 
application to reopen a claim of 
entitlement to service connection for a 
low back disorder. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



